GLADIS, Judge
(concurring/dissenting):
I join the majority in affirming the findings of guilty but dissent from their affirmance of the sentence, because the approved sentence is both unduly severe and inconsistent with the sentences affirmed in similar cases. Cf. United States v. Flint, 50 C.M.R. 865, 870 (A.C.M.R.1975), aff’d, 1 M.J. 428 (CMA 1976) (Congress intended that the military appellate courts strive for uniformity of sentencing.)
The accused was convicted pursuant to his guilty pleas at a general court-martial bench trial of unauthorized absence for 56 days and larceny of a 1976 Chevrolet Nova, in violation of Articles 86 and 121, Uniform Code of Military Justice (UCMJ), and sentenced to a dishonorable discharge, confinement at hard labor for 2 years, total forfeitures, and reduction to pay grade E-l.1 The convening authority approved the sentence adjudged.
On the basis of the entire record, I find that the approved sentence is inappropriately severe. This Court may affirm only such part of the sentence as it finds correct in law and fact, and determines, on the basis of the entire record, should be approved. Article 66(c), UCMJ. It should not approve any sentence which, in view of the entire record, it concludes is not fair and just. United States v. Cavallaro, 3 U.S.C.M.A. 653, 14 C.M.R. 71 (1954). The criterion is not legality alone, but legality limited by appropriateness. United States v. Atkins, 8 U.S.C.M.A. 77, 23 C.M.R. 301 (1957). This Court can, in the interest of justice, substantially lessen the rigor of a legal sentence. United States v. Lanford, 6 U.S.C.M.A. 371, 378, 20 C.M.R. 87, 94 (1955). If one prefers to call its mitigation of a legal sentence the exercise of the judicial function of determining legal appropriateness, the description is proper. On the other hand, if one wishes to call it clemency, that description is also proper. The title applied to the power matters little, so long as it is understood that the law invests this Court with the power to treat an accused with less rigor than its authority permits. Id. at 378, 379,20 C.M.R. at 94, 95. We are not limited to a review of the action of the convening authority for an abuse of discretion. We have the statutory duty to make an independent determination that the sentence is correct in law and fact.
Although the approved sentence is legal, I do not find it to be appropriate. Nothing in the record warrants the harsh sentence approved. The severity of a dishonorable discharge is well-recognized. Such a discharge should be reserved for those who deserve to be separated under conditions of dishonor after commission of the most serious crimes. United States v. Fulton, No. 78 1501 (MCMR 18 January 1979) (unpublished); United States v. Johnson, No. 77 0969 (NCMR 17 June 1977) (unpublished). Although larceny from a fellow member of an accused’s unit is serious, it does not of necessity warrant a dishonorable discharge. The confinement approved in this case is unduly severe and far exceeds that affirmed in similar cases. It should, therefore, be reduced. See United States v. Flint, supra; United States v. McIntyre, No. 79 1182 (NCMR 16 November 1979) *706(unpublished) (severe sentence reduced in the interest of sentence equalization).
I do not suggest that, in the interest of sentence equalization, we reduce the sentence to the minimum approved in similar cases, but merely that we reduce an excessive sentence to an appropriate one. The expectations of the community and the goal of specific deterrence, indeed, the general objectives of sentence review set forth in the ABA STANDARDS RELATING TO APPELLATE REVIEW OF SENTENCE, can be adequately served by a less harsh sentence than that approved here. The military judge implicitly recognized that a lesser sentence would serve the expectations of the community and the need for specific deterrence when he announced after imposing sentence that, should the accused demonstrate amenability to rehabilitation and even restoration to duty, he would consider recommending further clemency and when he subsequently recommended reduction of the confinement to 18 months.
Accordingly, I dissent from the majority’s affirmance of the sentence. I would approve only so much of the sentence as provides for a bad-conduct discharge, confinement at hard labor for 12 months, total forfeitures for 10 months, and reduction to pay grade E — 1.

. Recommending that confinement be reduced to 18 months, the military judge endorsed a post-trial clemency request, on the basis of the accused’s improvement in post-trial confinement and demonstration of some potential for rehabilitation.